UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x Quarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 for the quarterly period ended November 30, 2014 or o Transition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934. Commission File Number: 000-54500 Cell MedX Corp. (Exact name of registrant as specified in its charter) Nevada 38-3939625 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4575 Dean Martin Drive, Suite 2206 Las Vegas, NV (Address of principal executive offices) (Zip code) (310) 508-9398 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in rule12b-2 of the Exchange Act.) o Yes x No The number of shares of the Registrant’s common stock, par value $.001 per share, outstanding as of January 14, 2015 was 31,000,000. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets F-1 Consolidated Statements of Operations F-2 Consolidated Statement of Stockholders' Deficit
